 146304 NLRB No. 27DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1287 NLRB 242.2St. Agnes Medical Center v. NLRB, 871 F.2d 137.3On April 5, 1991, the Respondent filed a second motion to reopen therecord in which it contends, inter alia, that the Board should reopen the record
for reconsideration of the monetary award in the original Order concerning
payments to union funds because, due to the passage of time, such an award
would be punitive. On April 22, 1991, the General Counsel filed an opposition
to the Respondent's second motion to reopen the record. We deny the Re-
spondent's second motion as lacking in merit.4In addition, we shall delete from the Order those provisions in the originalOrder regarding conduct that the Board found to constitute unfair labor prac-
tices, but which the court found not to be unlawful.5In this regard, the Board cited Decorel Corp., 163 NLRB 146, 149 (1967),for the proposition that the ``loss of [an] election by the union [is] not a fair
reflection of employee desires when [the] election was set aside based on the
respondent's objectionable conduct.'' St. Agnes Medical Center, supra at 242fn. 4. The results of the decertification election were 126 for the Union, 132
against, with 10 challenged ballots. The revised tally of ballots showed 126
for and 138 against the Union.6St. Agnes Medical Center v. NLRB, 871 F.2d at 146±147. The court ob-served that an employer is only precluded from asserting a good-faith doubt
``if its unfair labor practices `significantly contribute to such a loss of majority
or to the factors upon which a doubt of such majority is based,''' although
employer conduct that does not rise to the level of an unfair labor practice
may upset the ``laboratory conditions'' required for an election and require
that the election be set aside.7Id.8The court vacated four of the unfair labor practice findings of the judgewhich were adopted by the Board, on the ground that they were not supported
by substantial evidence. Specifically, as to the preelection violations found bySt. Agnes Medical Center and District 1199C, Na-tional Union of Hospital and Health Care Em-
ployees, AFL±CIOSt. Agnes Medical Center and Albert L. Becker, Es-quire, Petitioner, and District 1199C, National
Union of Hospital and Health Care Employees,
Division of RWDSU, AFL±CIO, Jointly with
International Brotherhood of Firemen and Oil-
ers, Local 473, AFL±CIO. Cases 4±CA±14407,4±CA±14407±2, 4±CA±14407±3, 4±CA±14639,
4±CA±14639±2, 4±CA±15064, and 4±RD±1172August 20, 1991SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn December 16, 1987, the National Labor Rela-tions Board issued its Decision and Order1in this pro-ceeding, finding that the Respondent violated Section
8(a)(1), (3), and (5) of the National Labor Relations
Act. The violations found, which occurred both before
and after a Board-conducted election, included an in-
terrogation, warning, threat of layoff, suspension,
promise of benefits, and changes in terms and condi-
tions of employment. Because of the severity and per-
vasiveness of the unfair labor practices, the Board
found that a bargaining order was appropriate underthe test set forth in NLRB v. Gissel Packing Co., 395U.S. 575 (1969).The Respondent filed a petition for review with theUnited States Court of Appeals for the District of Co-
lumbia Circuit. On March 28, 1989, the court enforced
certain of the Board's unfair labor practice findings,
reversed others, and remanded the case to the Board
for consideration of two issues: whether the decerti-
fication election results provided a sufficient basis for
the Respondent's asserted good-faith doubt of the
Union's majority status, and whether a Gissel bargain-ing order is appropriate.2On June 16, 1989, the Board advised the parties thatit accepted the remand and invited statements of posi-
tion. Thereafter, all parties filed statements of position.
In addition, the Respondent filed a motion to reopen
the record for introduction of further evidence regard-
ing turnover of management and employees. We deny
that motion as it would not alter our decision on re-
mand as set forth below.3The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered its original decision andthe record in light of the court's remand, which the
Board accepts as the law of the case, and the parties'
statements of position and has decided to modify the
Board's original decision by deleting the Gissel bar-gaining-order requirement and directing that a second
election be held.4As to the issue of whether the Respondent violatedSection 8(a)(5) by making unilateral changes after ex-
piration of the contract, the Board found that the Re-
spondent had a continuing obligation to bargain with
the Union despite the results of a decertification elec-
tion held shortly before the contract expired.5Despitethis obligation, however, the Respondent notified the
bargaining unit employees the day after the contract
expired that it was unilaterally granting them a sub-
stantial wage increase. Consequently, the Board found
that the Respondent violated Section 8(a)(5) by grant-
ing the wage increase and by making other unilateral
changes after the expiration of the contract.The court remanded this proceeding to the Board toreconsider whether the Respondent was free to make
the unilateral changes on the ground that it had a
good-faith doubt of the Union's majority status based
on the results of the decertification election. Noting
that ``the standards for determining whether an em-
ployer can validly assert a good faith doubt and for de-
termining whether an election should be set aside dif-
fer greatly,''6the court stated that it was ``troubled bythe Board's suggestion that no decertification electionthat is later set aside as the result of an employer's
`objectionable conduct' may serve as a basis for an as-
sertion of a good faith doubt.''7(Emphasis in original.)The court further instructed the Board to determine
whether the Respondent's preelection unfair laborpractices, in light of the court's ``winnowing'' of the
violations,8``were of a nature that would significantly 147ST. AGNES MEDICAL CENTERthe Board, the court denied enforcement to the Board's findings that Super-visor Stanley requested employee Chambers to distribute antiunion literature
in violation of Sec. 8(a)(1) and that the Respondent's adoption of the discipli-
nary guidelines violated Sec. 8(a)(5). As to the postelection violations found
by the Board, the court declined to enforce the Board's findings that Super-
visor Plotkin promised employees increased benefits and that Supervisor Sams
threatened employee Mobley with layoff in violation of Sec. 8(a)(1). As noted
above, we shall delete from our Order the provisions relating to this conduct
in our original Order.9Id. at 147.10As we are accepting the court's remand as the law of the case, this deci-sion should not be read as agreement with the court that a good-faith doubt
can be raised in this context. See W.A. Krueger Co
., 299 NLRB 914 (1990).Chairman Stephens takes no position on whether W.A. Krueger Co
., supra,was correctly decided. In that case the employer was not found to have com-
mitted unfair labor practices or objectionable conduct of any kind prior to the
decertification election. The issue was whether the employer violated Sec.
8(a)(5) and (1) of the Act by making unilateral changes in terms and condi-
tions of employment in the period between the initial announcement of the
ballot tally showing the union's loss and the Board's final order overruling
the union's election objections and certifying the election results. In the
present case, as noted, we are setting aside the election for reasons that the
remanding court agrees are entirely sufficient, and, pursuant to the require-
ments of the remand, we are making an additional finding that the unfair labor
practices were likely to ``cast doubt on the validity of the election as a fair
reflection of employee sentiment.''11As the court noted, an employer's obligation to bargain with the exclusivebargaining representative of its employees extends beyond the expiration of the
collective-bargaining agreement unless the employer can show that it has a
good-faith doubt of the union's continued majority status. Because we find that
the Respondent has not rebutted the presumption in favor of the Union's con-tinuing majority status, we shall include in the Order a provision that the Re-
spondent bargain in good faith with the Union. In this regard, we note that
the affirmative bargaining language in the Board's original decision is appro-
priate as the traditional remedy for the Respondent's 8(a)(5) violations in light
of its continuing obligation to recognize the Union's current incumbent status,
pending the results of the second election. This traditional remedy is separate
and distinct from the extraordinary remedy of a Gissel bargaining order to theexclusion of a rerun election. See Angelica Corp., 276 NLRB 617, 617 fn.2 (1985).12St. Agnes Medical Center v. NLRB, supra at 147±149. Because we con-clude that a Gissel bargaining order is not warranted, we find it unnecessaryto apply the analysis set out in Peoples Gas, supra.undercut employee support for the Union and thus castdoubt on the validity of the election as a fair reflection
of employee sentiment.9Accepting the court's remand as the law of thecase,10we have reexamined the Respondent'spreelection unfair labor practices found by the Board
and affirmed by the court and conclude that they were
sufficiently serious to significantly undercut employee
support for the Union and thus cast doubt on the valid-
ity of the election results. In this regard, we emphasize
that prior to the election the Respondent subjected em-
ployee Porter to onerous working conditions and sus-
pended employee James because of their union activi-
ties and that the Respondent's actions in this regard
were widely publicized among the unit employees. We
also emphasize that on the day before the election the
Respondent promised unit employees increased bene-
fits to discourage them from supporting the Union. In
these circumstances, we find that the Respondent's sin-
gling out of union supporters for punishment combined
with its promise of more favorable working conditions
if the Union lost the election, acts which were widely
disseminated among the unit employees, clearly con-
veyed to the employees that they must choose between
``the carrot and the stick.'' Accordingly, we conclude
that the Respondent cannot rely on the results of the
election to support its contention that it had a good-
faith doubt of the Union's majority support. Con-
sequently, we reaffirm the Board's finding in its origi-
nal decision that the Respondent violated Section
8(a)(5) when it unilaterally changed the terms and con-
ditions of employment on expiration of the collective-
bargaining agreement.11As to the second issue, whether a Gissel bargainingorder is warranted, the Board concluded in its original
decision that a bargaining order was the only reason-
able remedy that could restore the status quo as it ex-
isted prior to the election in the circumstances as found
by the judge. In this regard, the Board noted that the
Respondent's unlawful acts of interference, coercion,
and discrimination were engaged in by high manage-
ment officials over the course of several months and
that they affected every member of the bargaining unit.
The Board emphasized, however, that it found the Re-
spondent's postelection conduct ``most significant'' in
concluding that a Gissel bargaining order was war-ranted. In this regard, the Board found that the Re-
spondent's postcontract-expiration grant of the substan-
tial wage increase, discussed above, would continue to
give the Respondent an unfair advantage in a new
election because of the ``lingering effect'' that the
wage increase would have on the employees. In these
circumstances, the Board concluded that the imbalance
could be corrected only by giving the Union an oppor-
tunity to resume its role as collective-bargaining rep-
resentative and that a Gissel bargaining order shouldissue.In its remand, the court directed the Board to reas-sess the cumulative impact of the Respondent's viola-
tions, especially in light of the court's reversal of some
of the unfair labor practice findings and ``to justify this
extreme remedy'' under the analysis in Peoples GasSystem, Inc. v. NLRB, 629 F.2d 35, 38 (D.C. Cir.1980).12Specifically, the court directed that the Board``explicitly determine whether traditional remedies can
erase the effects of the unfair labor practices and en-
sure a fair rerun election.''In making this assessment, we must initially take ac-count of the fact that the court has characterized the
violations which it upheld as a matter of the Respond-
ent's ``step[ping] over the line a number of times'' in
the course of a campaign that was ``vigorously con-
tested by both sides.'' Further, in our view the 8(a)(1)
violations upheld by the court were of the type that
can be adequately remedied by the customary notice-
posting and cease-and-desist orders. See M.A. Indus-
tries, 285 NLRB 1140, 1147 (1987). There were noplant closure threats (cf. NLRB v. Sinclair Co., 397F.2d 157 (1st Cir. 1968), affd. sub nom. NLRB v.Gissel Packing Co., 395 U.S. 575 (1969)); and nothing 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
in the record indicates that the Respondent will renewits unlawful restrictions on the campaign efforts of the
Union's supporters. In complying with the affirmative
relief granted in our Order, the Respondent will be, to
the extent possible, restoring the status quo ante as to
its unilateral change violations. With respect to the
postelection wage increase, we construe the court's re-
mand order as not permitting us to give that significant
weight unless we can find that it was more substantial
than the wage increase at issue in Angelica Corp., 276NLRB 617 (1985). We cannot make that finding. Fi-
nally, we note that no employees were discriminatorily
discharged and that the unlawful 3-day suspension of
Union Steward James was rescinded before the unfair
labor practice hearing in this case, pursuant to a griev-ance settlement that was entered into without prejudice
to the Union's ability to file an unfair labor practice
charge with the Board. Accordingly, we conclude that
a Gissel bargaining order is not required in this case,and we shall delete the corresponding language from
our original Order, reopen the representation proceed-
ing, and direct that a second election be held once the
unfair labor practices found have been remedied.ORDERThe National Labor Relations Board orders that theRespondent, St. Agnes Medical Center, Philadelphia,
Pennsylvania, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Maintaining a rule that precludes the unauthor-ized solicitation of employees on St. Agnes Medical
Center's premises for any purpose.(b) Maintaining a rule that precludes the distributionof nonwork-related materials without prior approval of
the Hospital.(c) Coercively interrogating employees about theirunion sympathies.(d) Promising employees that their previously re-duced hours will be restored in order to discourage
them from supporting the Union.(e) Threatening employees with layoff in disregardof established seniority and layoff policies.(f) Discouraging membership in District 1199C, Na-tional Union of Hospital and Health Care Employees,
Division of RWDSU, AFL±CIO, jointly with Inter-
national Brotherhood of Firemen and Oilers, Local
473, AFL±CIO (collectively the Unions) by
discriminatorily informing employees that they are
being watched, changing their lunch and breaktimes,
escorting them whenever they leave their department,
including escorting them to the toilet, and changing
their job assignments to restrict and confine them to
their department and, further, by discriminatorily sus-
pending employees.(g) Failing and refusing to bargain in good faithwith the Union as the exclusive bargaining agent of its
employees in the following appropriate unit by failing
to contribute to the Union's training fund on behalf of
the unit employees and to submit the required reports
to the fund as required by the collective-bargaining
agreement; by similarly failing to contribute to the
legal services fund on behalf of the unit employees and
to submit the required reports to the fund; by failing
and refusing to transmit to the Union dues deducted
from unit employees' wages for the months of April,
May, and June 1984 as required by the collective-bar-
gaining agreement; by imposing restrictions on the
Union's contractual right of access to the Hospital by
refusing access, changing locks on a bulletin board,
and removing the bulletin board; by unilaterally con-
tinuing to fail to contribute to the training fund and
legal services fund; by unilaterally implementing a
wage increase for unit employees; by unilaterally lay-
ing off employees Johnson, Vereen, and Roberson in
violation of job seniority layoff procedures; and by
unilaterally failing and refusing to process a grievance
filed by the Union concerning employee Moss in ac-
cordance with grievance procedures. The appropriate
bargaining unit is as follows:All full-time and regular part-time service andmaintenance employees, telemetry technicians,
burn technicians, phlebotomists technicians, LPNs
by waiver and ICU technicians employed by St.
Agnes Medical Center at its 1900 South Broad
Street, Philadelphia, Pennsylvania facility; exclud-
ing all other employees including professional
employees, technical employees, LPGNs, RNs, of-
fice clericals, guards and supervisors as defined in
the Act.(h) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind and abrogate its no-solicitation/no-dis-tribution rules found unlawful in this decision.(b) Insofar as it has not already done so, makewhole employees Porter and James for any loss of
earnings that they may have suffered, with interest, as
a result of the Hospital's discriminatory action found
unlawful in this decision, in the manner set forth in the
remedy section of the judge's decision.(c) Remove from its files any reference to the dis-ciplinary actions against employees Porter and James
and notify them in writing that this has been done and
that evidence of these unlawful disciplinary actions
will not be used as a basis for future personnel actions
against them.(d) Insofar as it has not already done so, make therequired contributions to the Union's training and legal 149ST. AGNES MEDICAL CENTER13If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''services fund and remit to the Union deducted dues,together with the related reports, as provided in the
remedy section of the judge's decision.(e) Restore the union bulletin board, as provided inthe remedy section of the judge's decision.(f) Insofar as it has not already done so, offer imme-diate and full reinstatement to employees Johnson,
Vereen, and Roberson to their former jobs or, in the
event their former jobs no longer exist, to substantially
equivalent jobs, without prejudice to their seniority or
other rights and privileges. Make them whole for any
loss of earnings they may have sustained as a result of
the Hospital's unlawful refusal to follow its seniority
layoff procedures, with interest, as provided in the
remedy section of the judge's decision, and comply
with these and related seniority layoff procedures.(g) Process the grievance pertaining to the dischargeof employee Moss in accordance with the grievance
procedures.(h) On request, bargain in good faith with the Unionas the exclusive bargaining representative of its em-
ployees in the above appropriate unit and, if an under-
standing is reached, embody that understanding in a
signed agreement.(i) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(j) Post at its Philadelphia, Pennsylvania facilitycopies of the attached notice marked ``Appendix.''13Copies of the notice, on forms provided by the Re-
gional Director for Region 4, after being signed by the
Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(k) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that Case 4±RD±1172 is re-opened and that all prior proceedings held thereunder
are reinstated.ITISFURTHERORDERED
that Case 4±RD±1172 issevered and remanded to the Regional Director for Re-
gion 4 for the purpose of conducting a second election
pursuant to the direction set forth below.[Direction of Second Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
maintain a rule that precludes the un-authorized solicitation of employees on St. Agnes
Medical Center's premises for any purposes.WEWILLNOT
maintain a rule that precludes the dis-tribution of nonwork-related materials without prior
approval of the Hospital.WEWILLNOT
coercively interrogate employeesabout their union sympathies.WEWILLNOT
promise employees that their pre-viously reduced hours will be restored in order to dis-
courage them from supporting the Union.WEWILLNOT
threaten employees with layoff in dis-regard of established seniority and layoff policies.WEWILLNOT
discourage membership in District1199C, National Union of Hospital and Health Care
Employees, Division of RWDSU, AFL±CIO, jointly
with International Brotherhood of Firemen and Oilers,
Local 473, AFL±CIO (collectively the Unions) by
discriminatorily informing employees that they are
being watched, changing their lunch and breaktimes,
escorting them whenever they leave their department,
including escorting them to the toilet, and changing
their job assignments so as to restrict and confine them
to their department and, further, by discriminatorily
suspending employees.WEWILLNOT
fail and refuse to bargain in goodfaith with the Union as the exclusive bargaining agent
of our employees in the following appropriate unit by
failing to contribute to the Union's training fund on
behalf of the unit employees and to submit the re-
quired reports to the fund as required by the collective-
bargaining agreement; by similarly failing to contribute
to the legal services fund on behalf of the unit employ-
ees and to submit the required reports to the fund; by 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
failing and refusing to transmit to the Union dues de-ducted from unit employees' wages for the months of
April, May, and June 1984 as required by the collec-
tive-bargaining agreement; by imposing restrictions onthe Union's contractual right of access to the Hospital
by refusing access, changing locks on a bulletin board,
and removing the bulletin board; by unilaterally con-
tinuing to fail to contribute to the training fund and
legal services fund; by unilaterally implementing a
wage increase for unit employees; by unilaterally lay-
ing off employees Johnson, Vereen, and Roberson in
violation of job seniority layoff procedures; and by
unilaterally failing and refusing to process a grievance
filed by the Union concerning employee Moss in ac-
cordance with grievance procedures. The appropriate
bargaining unit is as follows:All full-time and regular part-time service andmaintenance employees, telemetry technicians,
burn technicians, phlebotomists technicians, LPNs
by waiver and ICU technicians employed by St.
Agnes Medical Center at its 1900 South Broad
Street, Philadelphia, Pennsylvania facility; exclud-
ing all other employees including professional
employees, technical employees, LPGNs, RNs, of-
fice clericals, guards and supervisors as defined in
the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
rescind and abrogate the no-solicitation/no-distribution rules found unlawful in the Board's deci-
sion.WEWILL
, insofar as we have not already done so,make whole employees Porter and James for any loss
of earnings they may have suffered, with interest, as
a result of the Hospital's discriminatory action foundunlawful in this decision, in the manner set forth in thedecision.WEWILL
remove from our files any reference to thedisciplinary actions against employees Porter and
James and notify them in writing that this has been
done and that evidence of these unlawful disciplinary
actions will not be used as a basis for future personnel
actions against them.WEWILL
, insofar as we have not already done so,make the required contributions to the Union's training
and legal services fund and remit to the Union de-
ducted dues, together with the related reports, as pro-
vided in the decision.WEWILL
restore the union bulletin board, as pro-vided in the decision.WEWILL
, insofar as we have not already done so,offer immediate and full reinstatement to employees
Johnson, Vereen, and Roberson to their former jobs or,
in the event their former jobs no longer exist, to sub-
stantially equivalent jobs, without prejudice to their se-
niority or other rights and privileges, and WEWILL
make them whole for any loss of earnings, with inter-
est, they may have sustained as a result of the Hos-
pital's unlawful refusal to follow its seniority layoff
procedures, as provided in the decision, and WEWILL
comply with these and related seniority layoff proce-
dures.WEWILL
process the grievance pertaining to the dis-charge of employee Moss in accordance with the
grievance procedure.WEWILL
, on request, bargain in good faith with theUnion as the exclusive bargaining representative of our
employees in the above appropriate unit and, if an un-
derstanding is reached, embody that understanding in
a signed agreement.ST. AGNESMEDICALCENTER